Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 1 of 23 PagelD 4298

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

MILTON ANTONIO BELLOSO,
Plaintiff,
v. Case No: 6:17-cv-2020-Orl-40GJK

ASPLUNDH TREE EXPERT, CO. and
ASPLUNDH TREE EXPERT, LLC,

Defendants.

COURT’S INSTRUCTIONS TO THE JURY

Members of the jury:

It is my duty to instruct you on the rules of law that you must
use in deciding this case.

When | have finished you will go to the jury room and begin

your discussions, sometimes called deliberations.
Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 2 of 23 PagelD 4299

Jury Instruction No. 1

Your decision must be based only on the evidence presented
here. You must not be influenced in any way by either sympathy
for or prejudice against anyone.

You must follow the law as | explain it—even if you do not
agree with the law—and you must follow all of my instructions as a
whole. You must not single out or disregard any of the instructions
on the law.

The fact that a corporation is involved as a party must not
affect your decision in any way. A corporation and all other persons
stand equal before the law and must be dealt with as equals in a
court of justice. When a corporation is involved, of course, it may
act only through people as its employees; and, in general, a
corporation is responsible under the law for the acts and
statements of its employees that are made within the scope of their

duties as employees of the company.
Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 3 of 23 PagelD 4300

Jury Instruction No. 2
As | said before, you must consider only the evidence that |

have admitted in the case. Evidence includes the testimony of
witnesses and the exhibits admitted. But, anything the lawyers say
is not evidence and is not binding on you.

You should not assume from anything | have said that | have
any opinion about any factual issue in this case. Except for my
instructions to you on the law, you should disregard anything | may
have said during the trial in arriving at your own decision about the
facts.

Your own recollection and interpretation of the evidence is
what matters.

In considering the evidence you may use reasoning and
common sense to make deductions and reach conclusions. You
should not be concerned about whether the evidence is direct or
circumstantial.

“Direct evidence’ is the testimony of a person who asserts that

he or she has actual knowledge of a fact, such as an eyewitness.
Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 4 of 23 PagelD 4301

“Circumstantial evidence” is proof of a chain of facts and
circumstances that tend to prove or disprove a fact. There is no
legal difference in the weight you may give to either direct or

circumstantial evidence.
Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 5 of 23 PagelD 4302

Jury Instruction No. 3
When | say you must consider all the evidence, | do not mean

that you must accept all the evidence as true or accurate. You
should decide whether you believe what each witness had to say,
and how important that testimony was. In making that decision you
may believe or disbelieve any witness, in whole or in part. The
number of witnesses testifying concerning a particular point does
not necessarily matter.
To decide whether you believe any witness, | suggest that you
ask yourself a few questions:
e Did the witness impress you as one who was telling the
truth?
e Did the witness have any particular reason not to tell the
truth?
e Did the witness have a personal interest in the outcome of
the case?

e Did the witness seem to have a good memory?
Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 6 of 23 PagelD 4303

e Did the witness have the opportunity and ability to accurately
observe the things he or she testified about?

e Did the witness appear to understand the questions clearly
and answer them directly?

e Did the witness’s testimony differ from other testimony or

other evidence?
Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 7 of 23 PagelD 4304

Jury Instruction No. 4

You should also ask yourself whether there was evidence that
a witness testified falsely about an important fact. And ask whether
there was evidence that at some other time a witness said or did
something, or did not say or do something, that was different from
the testimony the witness gave during this trial.

To decide whether you believe a witness, you may consider
the fact that the witness has been convicted of a felony or a crime
involving dishonesty or a false statement.

But keep in mind that a simple mistake does not mean a
witness was not telling the truth as he or she remembers it. People
naturally tend to forget some things or remember them
inaccurately. So, if a witness misstated something, you must
decide whether it was because of an innocent lapse in memory or
an intentional deception. The significance of your decision may
depend on whether the misstatement is about an important fact or

about an unimportant detail.
Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 8 of 23 PagelD 4305

Jury Instruction No. 5
In this case it is the responsibility of the Plaintiffs to prove

every essential part of their claims by a “preponderance of the
evidence.” This is sometimes called the “burden of proof’ or the
“burden of persuasion.”

A “preponderance of the evidence” simply means an amount
of evidence that is enough to persuade you that the Plaintiffs’ claim
are more likely true than not true.

If the proof fails to establish any essential part of a claim or
contention by a preponderance of the evidence, you should find
against the Plaintiffs.

In this case, more than one claim is involved. You should
consider each claim separately; proof of one claim is not
necessarily proof of another.

In deciding whether any fact has been proved by a
preponderance of the evidence, you may consider the testimony of

all of the witnesses, regardless of who may have called them, and
Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 9 of 23 PagelD 4306

all of the exhibits received in evidence, regardless of who may have
produced them.

lf the proof fails to establish any essential part of the Plaintiffs’
claims by a preponderance of the evidence, you should find for the

Defendant as to that claim.
* Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 10 of 23 PagelD 4307

Jury Instruction No. 6
In this case, the Defendant asserts the affirmative defenses

of the Portal-to-Portal exemption, de minimis exemption, and lack
of knowledge (failure to suffer or permit). Even if the Plaintiffs prove
a claim by a preponderance of the evidence, the Defendant can still
prevail on that claim if they prove the affirmative defense by a
preponderance of the evidence. When more than one affirmative
defense is involved, you should consider each one separately.

Portal-to-Portal Exemption — The law does not require an
employer to compensate an employee for performing non-essential
work before their shift begins or after their shift ends or for the use
of an employer-provided vehicle for travel from an employee's
home to the first work location at the start of the workday and from
the last work location to the employee’s home at the end of the
workday.

De Minimis Exemption — The law does not require an
employer to compensate an employee for de minimis performed.

De minimis means work that lasts only a few seconds or minutes

10
* Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 11 of 23 PageID 4308

beyond scheduled working hours. When the de minimis rule is
applied to time that would otherwise be compensable, it is
appropriate to consider 1) the practical administrative difficulty of
recording the additional time; 2) the aggregate amount of
compensable time; and 3) the regularity of the additional work.
Lack of Knowledge (Failure to Suffer or Permit) — The law
requires employers to compensate employees for work that the
employer did not request, but nevertheless allowed if the employer
had knowledge of the work being done and allowed it to occur.
Knowledge may be imputed to the employer when its supervisors
or management encourage underreporting of overtime hours
worked by an employee. Additionally, if an employer had an
opportunity to acquire knowledge of an employee’s work by using
reasonable diligence, then the employer can be charged with
constructive knowledge. However, work that an employee performs
that an employer did not request and had no knowledge of need

not be compensated.

11
‘ Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 12 of 23 PagelD 4309

On-Call Time:

Time spent away from the employer's premises under
conditions that are so circumscribed that they restrict the employee
from effectively using the time for personal pursuits constitutes
compensable hours of work. Time spent at home on-call may or
may not be compensable, depending on whether the restriction
placed on the employee thereby effectively precludes that
employee from using such time for his personal pursuits. Where
the conditions placed on the employee’s activities are so restrictive
that the employee cannot use the time effectively for personal
pursuits, such time spent on-call is compensable. However, an
employee’s activities are not so restrictive if, for example, the
employee can visit friends and family, go out to eat, go to the
supermarket, or participate in outdoor activities during the on-call
time. If you find from a preponderance of the evidence that a
Plaintiff has proved that any of his on-call time was spent
predominantly for the Defendant's benefit, then that time

constitutes compensable hours of work.

12
Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 13 of 23 PageID 4310

| caution you that the Defendant does not have to disprove the
Plaintiffs claim, but if the Defendant raises an affirmative defense,
the only way they can prevail on that specific defense is if they

prove that defense by a preponderance of the evidence.

13
‘ Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 14 of 23 PagelD 4311

Jury Instruction No. 7

In this case, the Plaintiffs claim that Defendant did not pay
them the overtime pay required by the federal Fair Labor Standards

Act, also Known as the FLSA.

To succeed on their claims against Defendant, Plaintiffs must

prove the following facts by a preponderance of the evidence:

First: That he was an employee of Asplundh and was
employed by an enterprise engaged in commerce
or in the production of goods for commerce; and

Second: Asplundh failed to pay him the overtime pay
required by law.

In the verdict form that | will explain in a moment, you will be

asked to answer questions about these factual issues.

For the first element, each Plaintiff must prove by a
preponderance of the evidence that he was an employee employed
by Asplundh. Asplundh has admitted that each Plaintiff was its

employee and that it is an enterprise engaged in commerce or in

14
’ Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 15 of 23 PagelD 4312

the production of goods for commerce; therefore, you should find

the first element has been met.

For the second element, the FLSA requires an employer to
pay an employee at least one-and-one-half times the employee's
“regular rate” for time worked over 40 hours in a workweek. Put
another way, if an employee works more than 40 hours in one
workweek, the employer must pay the employee the overtime rate
of 1.5 times the regular rate for all time worked after the first 40
hours. This is commonly known as time-and-a-half pay for overtime

work.

The employee’s regular rate of pay is set forth in the employee
earning records which have been admitted into evidence. To
calculate how much overtime pay was owed to each Plaintiff for a
certain week multiple the employee’s regular hourly rate of pay by
1.5 and apply that overtime hourly rate to the number of

uncompensated overtime hours worked by the employee.

15
‘ Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 16 of 23 PagelD 4313

Defendant failed to pay a Plaintiff the required overtime pay if it

paid him less than that amount.

Damages — The amount of damages is the difference
between the amount Plaintiffs should have been paid and the
amount they were actually paid. Plaintiffs are entitled to recover lost
wages from the date of your verdict back to no more than two years
before each Plaintiff joined this lawsuit, unless you find that the
employer either knew or showed reckless disregard for whether the
FLSA prohibited its conduct. If you find that the employer knew or
showed reckless disregard for whether the FLSA prohibited its
conduct, then Plaintiffs are entitled to recover lost wages from the
date of your verdict back to no more than three years before each

Plaintiff joined this lawsuit.

The dates of when each Plaintiff joined the lawsuit are as

follows:

1. Milton Antonio Belloso: November 22, 2017
2. Bacilio Alcala, Jr. : December 7, 2017

16
’ Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 17 of 23 PagelD 4314

James A. Cook, Il: June 18, 2018
Frank Corrales: August 17, 2018
Jose Cortez, Jr.: January 8, 2018
Ovidio Diaz: January 16, 2018
Jesus Hernandez: January 8, 2018
Alejandro Jasso Martinez: December 27, 2017
Trevor Jessup: October 9, 2018
Michael Lucas: August 8, 2018
Israel Martinez: December 7, 2017
Jose M. Martinez: January 25, 2018
Jesus Mendez Pena: May 25, 2018
Michael Noble: June 16, 2018
Joshua Payne: October 22, 2018
Raul Perez, Jr.: January 16, 2018
Eliezer S. Rivera: January 16, 2018
Kendle Rock: October 15, 2018
Donovan Sias: October 15, 2018

When determining a Plaintiffs damages, you must decide if

time the Plaintiff worked should be excluded in accordance with the

de minimis exemption. To determine if time an employee worked

was de minimis, you should consider (1) the practical

administrative difficulty of recording the additional time; (2) the

17
’ Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 18 of 23 PagelD 4315

aggregate amount of compensable time; and (3) the regularity of
the additional work. Periods of about ten (10) minutes per day can
be found to be de minimis. The time you determine is de minimis

must be excluded from any calculation of a Plaintiffs damages.

Inadequate Records: The law requires an employer to keep
records of how many hours its employees work and the amount
they are paid. In this case, the Court has previously determined
that that Asplundh failed to keep and maintain adequate records of
their hours and pay. The Plaintiffs also claim that Asplundh’s failure
to keep and maintain adequate records has made it difficult for
them to prove the exact amount of their claims.

Accordingly, if you find that a Plaintiff performed work for
which he should have been paid, he may recover a reasonable
estimation of the amount of his damages. But to recover this
amount, each Plaintiff must prove by a preponderance of the
evidence a reasonable estimation of the amount and extent of the

work for which he seeks pay.

18
’ Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 19 of 23 PagelD 4316

If you find a Plaintiff has proven by a preponderance that he
performed qualifying work without compensation, the burden then
shifts to Asplundh to come forward with evidence of the precise
amount of work performed by the Plaintiff or with evidence to
negate the reasonableness of the inference to be drawn from the

Plaintiffs’ evidence.

19
Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 20 of 23 PagelID 4317

Jury Instruction No. 8
Of course, the fact that | have given you instructions

concerning the issue of the Plaintiffs’ damages should not be
interpreted in any way as an indication that | believe that the
Plaintiffs should, or should not, prevail in this case.

Your verdict must be unanimous—in other words, you must
all agree. Your deliberations are secret, and you will never have to
explain your verdict to anyone.

Each of you must decide the case for yourself, but only after
fully considering the evidence with the other jurors. So you must
discuss the case with each other and try to reach an agreement.
While you are discussing the case, do not hesitate to re-examine
your own opinion and change your mind if you become convinced
that you were wrong. But do not give up your honest beliefs just
because others think differently or because you simply want to get
the case over with.

Remember that, in a very real way, you are judges—judges

of the facts. Your only interest is to seek the truth from the evidence

20
Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 21 of 23 PagelID 4318

presented in this case.

21
’ Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 22 of 23 PagelD 4319

Jury Instruction No. 9
When you get to the jury room, choose one of your members

to act as foreperson. The foreperson will direct your deliberations
and speak for you in court.

A verdict form has been prepared for your convenience.

[Explain Verdict Form]

Take the verdict form with you into the jury room. When you
have all agreed on the verdict, your foreperson must fill in the form,
sign it, and date it. Then you will return it to the courtroom.

If you wish to communicate with me at any time, please write
down your message or question and give it to the court security
officer. The court security officer will bring it to me and | will respond
as promptly as possible—either in writing or by talking to you in the
courtroom. Please understand that | may have to talk to the lawyers
and the parties before | respond to your question or message, So

you should be patient as you await my response. But | caution you

22
Case 6:17-cv-02020-PGB-GJK Document 188 Filed 10/30/19 Page 23 of 23 PagelD 4320

not to tell me how many jurors have voted one way or the other at
that time. That type of information should remain in the jury room
and not be shared with anyone, including me, in your note or

question.

23
